Justice ALBIN,
concurring.
Defendant Jean Robert Vertus ran to the house of his friend, neighbor, and client, Cosme Novaly, for help when he suspected that his business office might be the target of a robbery. As Judge Cardozo famously said: “Danger invites rescue,” and “[t]he cry of distress is the summons to relief.” Wagner v. Int’l Ry. Co., 232 N.Y. 176, 133 N.E. 437, 437 (1921). Unlike the majority, I agree with the Appellate Division that Vertus had a duty to disclose to Novaly what he knew about the danger toward which he drew his friend and business client. In re Estate of Desir v. Vertus, 418 N.J.Super. 310, 320-22, 13 A.3d 428 (App.Div.2011). But Vertus fulfilled that duty when he told Novaly what he observed that caused him concern for his safety. That Novaly walked towards Vertus’s office and was shot and killed by robbers fleeing from the scene is tragic. But Vertus cannot be held responsible for Novaly’s death because he did not breach a duty to warn. For that reason, I concur with the majority that the wrongful-death suit brought by Novaly’s estate against Vertus must be dismissed.1
*331I.
Here are the undisputed facts that lead me to the conclusion that it would be fair to impose on Vertus a duty to warn. Vertus operated a business offering financial services from a second-floor apartment in a crime-ridden area of Irvington. He had been robbed and stabbed there just three years earlier.
In the early evening of September 3, 2003, he noticed “something” unusual as he completed business with a client. As the client began to leave and enter an adjacent room, she stepped back. The client did not scream or say anything, but based on the backward movement Vertus surmised that “something” was wrong, that maybe a robbery was occurring — although he neither observed nor heard anything to substantiate that suspicion. Fearing the worst, Vertus took flight out a side door and sought help from Novaly and his roommate, St. Louis, who lived two houses away. Novaly and St. Louis were not just Vertus’s neighbors, they were friends — “just like family in the community” — and business clients.
Vertus related to Novaly and St. Louis exactly what he observed and his suspicion that “it seemed like something [was] going on in [his] business.” He did not say he thought it might be a robbery. However, Novaly and St. Louis obviously knew that Vertus was frightened, otherwise he would not have fled his office. Vertus asked them to call his business. When Novaly and St. Louis received a busy signal, they left their apartment and walked in the direction of Vertus’s business “to see [what was] going on” because — in Vertus’s words — he had come “to them to ask ... for help.” Novaly was fatally shot on the sidewalk after three robbers exited from Vertus’s building, apparently making their escape.
The trial court concluded that Vertus owed no duty of care to Novaly. The Appellate Division reversed and held that “one who *332has reason to believe that an intruder on his premises poses a danger to others owes a duty of reasonable care to a friend whom he brings to the danger by a request for assistance.” Desir, supra, 418 N.J.Super. at 313, 13 A.3d 428. The only issue before us is whether Vertus owed a duty to warn Novaly of the dangers into which Vertus had drawn him. I believe he did.
II.
A.
The classification of duties is not always an easy task, and this case is no exception. We have recognized that “[r]esort to the common law methodology with its insistence on traditional classifications” will “not necessarily provide reliable guidance in determining the existence and scope of [a] duty of care.” Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 438, 625 A.2d 1110 (1993). Thus, the question, simply stated, is whether the imposition of a “duty to exercise reasonable care in preventing foreseeable harm ... is fair and just” “in light of the actual relationship between the parties” and the unique circumstances of the case. See ibid. (citations omitted). In determining whether fairness and public policy require the imposition of a duty, we generally weigh several factors: “ ‘the relationship of the parties, the nature of the attendant risk, the opportunity and ability to exercise care, and the public interest in the proposed solution.’ ” Carvalho v. Toll Bros. & Developers, 143 N.J. 565, 573, 675 A.2d 209 (1996) (quoting Hopkins, supra, 132 N.J. at 439, 625 A.2d 1110).
Here, Vertus turned to Novaly and St. Louis, who were neighbors, friends, and clients — persons he expected would respond to his plea for help. Moreover, given their relationship, it should have been foreseeable to Vertus that Novaly and St. Louis would render assistance, and indeed Vertus expressed no surprise that they left their home to check on his business.
The nature of the risk may be very great if those who are called or expected to act are unaware of the gravity of the danger that *333awaits them. Although Vertus did not see armed intruders, he escaped through a side door fearing that something very wrong, perhaps a robbery, was occurring on his premises. To be forewarned is to be forearmed. Without the information that Vertus possessed, Novaly would have been at a serious disadvantage in gauging the proper response to the situation.
In the circumstances before us, Vertus had ample opportunity and ability to exercise due care. To fulfill his duty of care, all that was required of Vertus was to pass along as much information as he possessed so that Novaly did not proceed toward an unknown danger. That hardly could be considered a burden. Imposing on Vertus the duty to give a proper warning of a known peril to the person from whom he was seeking assistance involved no expense and, at most, a trifling burden.
Last, the public has an interest in demanding that one who calls for help from those who will naturally respond give fair warning of known dangers. It would offend basic notions of fairness if Vertus could seek help from Novaly, with whom he had a special relationship, expect him to act, and then leave him blind to the danger ahead by withholding vital or, perhaps, lifesaving information.
B.
Although “there generally is no duty to protect others against harm from third persons,” W. Page Keeton et al., Prosser and Keeton on Torts § 56, at 385 (5th ed.1984), a person may have a special responsibility to exercise reasonable care when he is in a “unique position to prevent the harm,” id. at § 33, at 202-03. A person may also “be held liable because his affirmative conduct has greatly increased the risk of harm to the plaintiff through the criminal acts of others.” Id. at § 33, at 203; see also Restatement (Second) of Torts § 302B (“An act or an omission may be negligent if the actor realizes or should realize that it involves an unreasonable risk of harm to another through the conduct of the other or a third person which is intended to cause harm, even though such conduct is criminal”).
*334Although there is no precedent in this State directly on point with the facts before us, we can draw principles from other eases that should inform our approach. A property owner has a duty to warn a social guest of a dangerous condition on the property of which the owner is aware. Parks v. Rogers, 176 N.J. 491, 497-98, 825 A.2d 1128 (2003). That is a fair proposition because “the social guest should be at no greater risk than the landowner, who, by reason of his knowledge of the property, has the ability to protect himself against a dangerous condition.” Id. at 498, 825 A.2d 1128 (citing Hopkins, supra, 132 N.J. at 433-34, 625 A.2d 1110). With that principle in mind, does it make sense that Vertus would have been obliged to warn Novaly of a faulty step leading to his front door if he had invited him to his home but not about a danger lurking in his home, say robbers, if he had incited him to render assistance there? Because “foreseeability of harm” is “ ‘a crucial element in determining whether imposition of a duty ... is appropriate,’ ” Olivo v. Owens-Illinois, Inc., 186 N.J. 394, 402-03, 895 A.2d 1143 (2006) (quoting Carvalho, supra, 143 N.J. at 572, 675 A.2d 209), the defendant’s apprehension of the danger to which he is exposing his social guest or friend should weigh heavily in the analysis.
Moreover, we have not taken a crabbed view of foreseeability when imposing a duty of care to prevent harm to others. In Hill v. Yaskin, 75 N.J. 139, 147, 380 A.2d 1107 (1977), we held that a defendant ear owner could be held liable for a breach of duty of care to some yet unknown victim by leaving keys in an unlocked automobile in a lot in a high-crime area. The theory of liability was that it was foreseeable that an unlocked car with keys in the ignition would be stolen, thereby increasing the risk of harm to others, such as pedestrians or other motorists. Id. at 147-48, 380 A.2d 1107. Was the danger to Novaly, had he not been properly warned, any less foreseeable than the danger to some unidentifiable member of the public in Hilll
Accordingly, I believe that Vertus owed a duty of care to Novaly — a friend, neighbor, and client from whom he sought *335assistance. Vertus was obliged to give fair warning of the potential dangers in his business office from which he had fled. That is, if Vertus had actually observed gun-wielding intruders, he could not have withheld those facts from Novaly. Vertus had the ability to exercise reasonable care for his own benefit based on the information available to him. Vertus could not deny the same vital information to Novaly, whom he incited to act on his behalf.
III.
In the end, however, I conclude that Novaly’s estate does not have a viable cause of action and that the trial court properly granted summary judgment. I reach that conclusion because, even given plaintiffs’ best-case scenario, no breach of duty can be shown. Vertus told both Novaly and St. Louis all that he had observed as well as his supposition that something was wrong. Vertus did not have to announce to Novaly the natural and probable inferences to be drawn from what Vertus had observed. Any reasonable person could have drawn the inference that a robbery might be in progress. Novaly did not stand in an inferior position to Vertus in his ability to exercise reasonable care.
IV.
For these reasons, I agree with the Appellate Division that Vertus owed a duty to warn Novaly. Because Vertus fulfilled his duty, I concur with the majority that summary judgment must be entered in his favor.
For reversal — Chief Justice RABNER, and Justices LaVECCHIA, ALBIN, HOENS and PATTERSON — 5.
Opposed — None.

 For purposes of this appeal, plaintiffs are Cosme Novaly’s estate through its administrator, Wilner Novaly, who also has sued individually, and on behalf of *331Cosme's heirs and dependents. For the sake of brevity, I refer to all as Novaly's estate.